Exhibit 10.1




AMENDMENT OF EMPLOYMENT AGREEMENT
Amendment of Employment Agreement dated effective June 28, 2017 (the
"Amendment") by and between Condor Hospitality Trust, Inc., a Maryland
corporation (the "Company") and J. William Blackham (the "Executive").
WHEREAS, the Company and the Executive entered into an employment agreement
dated effective March 2, 2015, and amended and restated the employment agreement
effective September 1, 2016 (as entered into, and amended and restated, the
"Employment Agreement");
WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement as set forth in this Amendment;
NOW, THEREFORE, for and in consideration of the promises, covenants, conditions,
and obligations thereafter set forth, the parties hereto agree as follows:
1. Definitions.  All terms not otherwise defined in this Amendment are as
defined in the Employment Agreement.
2. Term.  The parties hereby extend the term of the Employment Agreement to
March 31, 2022.
3. LTIP Cancellations.  The parties agree that the LTIP Units granted pursuant
to Section 4(e) of the Employment Agreement are hereby cancelled.
4. Restricted Stock Grant.  A restricted stock grant of 73,385 shares of common
stock of the Company is granted to the Executive.  Such shares will become
non-forfeitable and fully vested as follows: 20% of such shares on March 29,
2018, and the balance of such shares in forty-eight consecutive equal monthly
installments on the last day of each month following March 29, 2018, provided in
each instance the Executive has continuously been employed by the Company on
such vesting date, or earlier upon (i) the Executive's death while employed by
the Company, (ii) due to the Executive's disability such that the Executive is
unable to perform his duties under the Employment Agreement for a period of
ninety (90) consecutive days, or one hundred and eighty (180) days in the
aggregate during any twelve (12) month period, or (iii) as provided in Section 6
of the Employment Agreement.
5. Share Price Performance Equity Awards.  Executive shall earn and shall be
issued 36,692 shares of common stock each time the stock market price targets
set forth below are first achieved, if achieved prior to March 31, 2022.  The
stock market price targets are achieved when the common stock trades for 60
consecutive trading days at a weighted market sales price average equal to or
greater than the stock market sales price target as reported by the national
securities exchange on which the common stock is then listed for trading, or if
none, the as reported "over the counter" trade price for such time period.
Market Share Price Target Awards

   
Stock Market Sales Price Targets ($)
     
Stock Market Sales Price Targets ($)
   
11.00
     
15.00
   
12.00
     
16.00
   
13.00
     
17.00
   
14.00
     
18.00

 
6. FFO Performance Equity Awards.  For each of the Company's fiscal years 2017
through 2021, if the Company achieves between 85% and 101% of the "FFO Target"
for a fiscal year, then following the confirmation by the Compensation Committee
of the Board of Directors that such criteria for a fiscal year has been met, the
Executive shall earn and shall be issued between 11,741 and 19,569 shares of
common stock, with the number of shares determined on a straight-line basis
based on the percentage of FFO Target achieved.  "FFO Target" shall mean the FFO
set forth in the Company's board-approved budget for a fiscal year.
In addition, if for any of these fiscal years the Company achieves more than
101% of the FFO Target, an additional 391 shares of common stock shall be earned
and issued to the Executive for each two percent (2%) above the FFO Target
achieved, up to a total of 3,910 additional shares of common stock for such
fiscal year.
7. 2016 Stock Plan and Adjustment.  All shares issued pursuant to this Amendment
are issued under the Company's 2016 Stock Plan.  In the event of any common
stock dividend or common stock split, recapitalization, merger, consolidation,
combination, spin-off, distribution of assets to stockholders, exchange of
shares, or other similar corporate transaction or event, then appropriate
adjustment shall be made to (i) the number of shares of common stock issuable
pursuant to this Amendment and (ii) the target market sales prices.
[Signature page follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Amendment to be duly executed and the Agreement to be amended
as of the date and year second above written.

   
Condor Hospitality Trust, Inc.
           
/s/ J. William Blackham
 
By
/s/ James H. Friend
J. William Blackham
 
James H. Friend
   
Chairman, Board of Directors of
   
Condor Hospitality Trust, Inc.



